Citation Nr: 1137396	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of asbestos exposure, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1975.  He died on October [redacted], 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the cause of the Veteran's death, as well as service connection for asbestos exposure for accrued benefits purposes.  

In March 2008, a hearing was held at the RO before a Decision Review Officer.  The hearing transcript is incomplete; however, the appellant indicated that she did not want to appear for another hearing.  See VA Form 21-4138, dated April 3, 2008.

In October 2010, the Board remanded the matter to the RO for the purpose of rescheduling a video-conference hearing before a Veterans Law Judge.  In February 2011, the appellant was notified that she had been scheduled for a hearing in March 2011.  Subsequently, she withdrew her hearing request.  She also requested an extension of time to submit additional evidence.  As such, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e).  In September 2011, the appellant's representative further withdrew the request for an extension of time to submit additional evidence.  As such, the Board will proceed with adjudication based on the evidence of record. 

The issues of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2004.

2.  At the time of the Veteran's death, there was a claim pending for service connection for asbestos exposure.

3.  The Veteran's lung disorders were not manifested during active service or until many years thereafter, and the evidence does not show that his diagnosed lung disorders were otherwise causally related to such service, to include exposure to asbestos. 
  

CONCLUSION OF LAW

The criteria for service connection for residuals of asbestos exposure, for the purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5121 (West 2002); 38 C.F.R. §§ 3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  



Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated January 2005 informed the appellant of all three elements required by 38 C.F.R. § 3.159(b), as stated above, and informed her of the elements to establish entitlement to accrued benefits.  In light of the denial of the appellant's claim for service connection for residuals of asbestos exposure, for accrued benefits purposes, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the appellant under the holding in Dingess.

VA has also satisfied its duty to assist the appellant in the development of her claims.  Claims for accrued benefits are decided based on the evidence in VA's possession on the date of the Veteran's death.  38 C.F.R. § 3.1000(d)(4).  The Veteran's service treatment records and VA treatment records are associated with the claims folder.  The appellant's representative alleges that the Veteran's discharge physical and surgical records are missing from the record and that VA should undertake further efforts to obtain them.  However, review of the record shows that the surgical records from April 1974 and September 1974 are present in the claims folder, and the lack of a separation examination report must be considered in context with the Veteran's discharge due to the recommendations of the medical evaluation board.  These medical discharge records are present in the claims folder.  As such, the Board finds that the Veteran's complete service treatment records are of record.  

Furthermore, as retroactive opinions regarding claims that were pending at the time of death are not permissible, as claims for entitlement to accrued benefits must be decided on the evidence of record at the time of death, there can be no duty to obtain a medical opinion.  See Ralston v. West, 13 Vet. App. 108, 113 (1999).  Hence, as the claims folder contains all records within VA's possession at the time of the Veteran's death and VA may not add to the evidence of record by obtaining a medical opinion in cases concerning entitlement to accrued benefits, VA's notice and assistance obligations are met.  

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating her claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the appellant).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Furthermore, the Board is satisfied that the RO has substantially complied with the Board's October 2010 remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to schedule the appellant for a video-conference hearing before a Veterans Law Judge.  The RO notified the appellant that a March 2011 hearing was scheduled in February 2011.  However, the appellant subsequently cancelled her hearing request.  Furthermore, although review of the record shows that the complete transcript of the testimony from the appellant's hearing with the Decision Review Officer in March 2008 is not of record, the appellant has specifically requested that VA adjudicate the case without supplementing the record.  


II.  Accrued Benefits

In August 2004, the RO denied service connection for asbestos exposure.  The Veteran filed an NOD in October 2004 such that the claim was pending at the time of his death later that month.  The appellant submitted a claim for accrued benefits in November 2004, within one year of the date of the Veteran's death.

Periodic monetary benefits to which a Veteran was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid shall be paid to the surviving spouse.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(a).

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With regard to lay evidence, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  Furthermore, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The appellant contends that the Veteran suffered from illnesses due to asbestos exposure in service.  The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) ( DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  There is a prevalence of asbestos-related disease among shipyard workers since asbestos was used extensively in military ship construction.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  However, neither Manual M21-1 [rescinded and reissued in M21-1MR] nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers.  They direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  The Manual guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

As a preliminary matter, it must be shown that the Veteran was exposed to asbestos during active duty service.  Here, the Veteran's DD-214 shows that he had a military occupational specialty in the Navy of "fireman," suggesting that he may have been exposed to asbestos.  Additionally, the Veteran's VA treatment records show evidence of lung abnormalities.  His treatment records show a history of coughing, wheezing, and bronchitis in September 2003.  Radiology records show possible mild pulmonary interstitial edema and possible very small pleural effusions in April 2004; a calcified granuloma of the left lung in September 2004; and lower lobe dependent atelectasis, calcified granuloma of the left upper lobe, minimal upper lobe paraseptal emphysema, early pulmonary interstitial edema, and perihilar interstitial markings in October 2004.
 
However, despite the existence of radiographic evidence of lung abnormalities, no diagnosis of any lung disorder is provided.  Rather, all impressions from October 2004 relate to the aortic dissection that was the immediate cause of the Veteran's death.  The September 2004 report notes the Veteran's borderline heart size but otherwise found "no evidence of other acute process."  The notes from April 2004 also relate to the Veteran's heart conditions only.  Additionally, there is no evidence predating 2004 showing any lung abnormality.  

Furthermore, there is no lay or medical evidence in the record at the time of the Veteran's death that relates any of his lung conditions to asbestos exposure or his active military service.  The evidence of record does not show that the Veteran asserted that any particular disorder was due to asbestos exposure or maintained that he experienced continuous symptoms of any disorder since discharge from service during his lifetime, and the medical records do show any relationship between the documented lung abnormalities and asbestos exposure or active service.  

To the extent that the appellant argues that the Veteran had a lung disorder as a result of exposure to Agent Orange (assuming, for the sake of argument, that there was any such exposure), there is no lay or medical evidence in the record at the time of the Veteran's death that relates any of his lung conditions to herbicide exposure or his active military service.  Further, the Veteran's lung conditions are not among the diseases specified in 38 U.S.C.A. § 1116(a).  

In sum, although the Board finds that the Veteran may have been exposed to asbestos during his active military service, the claim for service connection for residuals of asbestos exposure must be denied as there is no evidence linking any respiratory disorder, or any other identified disorder, to asbestos exposure or his active military service.  The evidence in this case, where no evidence of record establishes a link between asbestos exposure and any diagnosed lung condition, is not so evenly balanced as to warrant the application of the benefit of the doubt rule.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Therefore, service 

connection for residuals of asbestos exposure, for accrued benefits purposes, must be denied.  

    
ORDER

Service connection for residuals of asbestos exposure, for accrued benefits purposes, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The appellant alleges that the Veteran's death is due to either Agent Orange exposure, asbestos exposure, or Interferon prescribed for his Hepatitis C that was either allegedly contracted during a blood transfusion during his in-service right ankle surgery or related to his service-connected pityriasis rosea.  Moreover, the appellant's representative alleged that the Veteran's hypertension may have been incurred in active military service. 

To date, the appellant has not been provided with notice consistent with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In the context of a claim for DIC benefits, 
38 C.F.R. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. at 352-53.  The Board acknowledges that the RO attempted to provide the appellant with adequate notice of the elements necessary to substantiate her claim for benefits in January 2005.  Significantly, however, this letter did not include a statement of the conditions for which the Veteran was service connected at the time of his death (i.e., partial chronic tear of the lateral collateral ligament of the right ankle joint and pityriasis rosea) or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Given the deficiencies in the January 2005 letter, notice compliant with 38 U.S.C.A. § 5103(a) and Hupp should be issued before the Board renders a decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes (1) a statement of the conditions for which the Veteran was service-connected at the time of his death (i.e., partial chronic tear of the lateral collateral ligament of the right ankle joint and pityriasis rosea); and (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service- connected in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Then, readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted, provide the appellant and her representative with an SSOC and allow an appropriate time for a response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


